Citation Nr: 1400906	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-30 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a skin disability, including residuals of a pilonidal cyst.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from May 1967 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In May 2013, the Veteran testified at a Travel Board hearing held before the undersigned.  

The Board notes that the Veteran originally claimed service connection for a pilonidal cyst of the lower back.  However, post-service medical records show treatment for a non-specific skin eruption of the lower back (see 2013 VA treatment records).  Therefore, the Board has recharacterized the claim to encompass any potential skin disability, and finds that this re-characterization is in keeping with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In April 2013 correspondence, submitted on behalf of the Veteran, it was alleged that the Veteran has Non-Hodgkin's Lymphoma as a result of his service at Camp Lejeune.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In February 2008, the Veteran filed a claim for service connection for a pilonidal cyst.  The Veteran contends that in 1968, while on active duty, he was diagnosed for a pilonidal cyst that ruptured in the shower.  He asserts that because of this pilonidal cyst he was unable to secure employment with the New York City Police Department or United Postal Service following his military service.  

While it has been determined that most of the Veteran's service treatment records are unavailable, the minimal service treatment records that are associated with his file are silent as to complaints of, diagnosis of, or treatment for a pilonidal cyst.  However, the Veteran testified at the May 2013 hearing that due to his pilonidal cyst, he was unable to run and was put on a light duty profile.  (see page 3 of the hearing transcript).  The Veteran's service personnel records, to include evidence of any light duty profile, have not been associated with the record.  VA has an obligation to obtain such records; thus, the RO should attempt to obtain and associate with the claims file the Veteran's complete personnel records.

Additionally, the record reflects that the Veteran receives Social Security Administration (SSA) disability benefits.  However, the claims file contains no copies of any such SSA records.  As the duty to assist extends to obtaining SSA disability records where they may be relevant to the issue under consideration, the RO should obtain the Veteran's SSA disability records upon remand.  See 38 C.F.R. § 3.159(c)(2).

Furthermore, the Veteran testified that he seeks treatment at the VA medical center.  The last treatment record contained in the file is dated in May 2013.  As such, updated VA treatment records must be secured for the record.  Also, a review of the record found that VA treatment records from October 2008 through April 2012 are not of record, and must also be secured.  

Finally, the Board notes that the Veteran has not been afforded a VA examination in connection with this claim.  In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the McLendon criteria are met in this case.  The Veteran is competent to report that he had symptoms of a ruptured pilonidal cyst in service, and post-service treatment records show treatment for a non-specific skin eruption.  Therefore, an examination is warranted to address whether the Veteran has a current skin disability and the nature, extent and etiology of such disability.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain copies of all pertinent outstanding VA treatment records from October 2008 to April 2012 and from May 2013 to the present, including such records from the Bronx VAMC.

2. The RO should attempt to secure the Veteran's service personnel records and associate them with the claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.

3. Appropriate efforts should be taken to obtain a complete copy of the Veteran's Social Security Administration (SSA) benefit claim, as well as all associated medical records. 

4. The RO should arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of any skin disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide opinions responding to the following:

a. Identify (by medical diagnosis) the Veteran's current skin disabilities, if any. 

b. As to each skin disability entity diagnosed, provide an opinion whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's service, including the Veteran's reports (which should be taken as true) that he had a skin problem, described as a cyst, on his low back in service. 

The examiner must explain the rationale for all opinions provided.

5. Thereafter, the RO should review the expanded record and readjudicate the issue on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


